Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 07/25/2022 is acknowledged.
3.	Applicant’s election without traverse of the species of SEQ ID NOs 1, 2, 8-10. An anti-CD19 antibody, biotic and 6-(6-aminohexanamico) hexanoyl moiety as the species of the linker moiety within SEQ ID NO:11 in the reply filed on 07/25/2022 is acknowledged.  The species comprising SEQ ID NOs 1 and 2; and 11 are free of the art. 
4.	Applicant’s IDS documents filed on 12/17/2019 and 07/25/2022 have been considered.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claims 1-15 need to be extensively amended to make the invention clear.  It is suggested that Applicant amend the claims in the following manner:
	A chimeric antigen receptor comprising:
	I.	a target cell binding molecule comprising:
 an antigen binding moiety (ABM) which binds specifically to an
 		antigen expressed on a target cell,
a label moiety (LaM) which is a naturally occurring molecule in a subject or a derivative thereof, and 
a linker moiety (LiM) conjugating said ABM to said LaM
wherein said LaM and said LiM together form a linker/label epitope (LLE); and
II.	a (second portion) comprising;
	a binding domain that binds said LLE,
	a transmembrane domain, and 
	a signal transduction domain
wherein said LLE binding domain preferentially binds said LLE over said naturally occurring molecule.	
	It is the Examiner’s opinion that introducing the binding domain in the claim before introducing the epitope makes the claims really confusing.  The above is just a suggestion, but the claims must be amended for clarity.  
B.	Claim 1 recites the limitation "said extracellular LLE binding domain" in lines 6 and 14.  There is insufficient antecedent basis for this limitation in the claim.
	Correction is required.
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicant is in possession of :	
a chimeric antigen receptor comprising:
	I.	a target cell binding molecule comprising:
 an antigen binding moiety (ABM) which binds specifically to an
 		antigen expressed on a target cell as recited in claim 12,
biotin, and 
6-(-6aminohexanamido) hexanoyl or 6 amino hexanoyl conjugating said ABM to biotin
wherein biotin and 6-(-6aminohexanamido) hexanoyl or 6 amino hexanoyl together form a linker/label epitope (LLE); and
II.	a (second portion) comprising;
	a binding domain that binds said LLE wherein the binding domain is the anti-bioMB antibody of SEQ ID NOs:1 and 2,
	a transmembrane domain, and 
	a signal transduction domain
wherein said LLE binding domain preferentially binds said LLE over said naturally occurring molecule.	

Applicant is not in possession of:
A chimeric antigen receptor comprising:
	I.	a target cell binding molecule comprising:
 an antigen binding moiety (ABM) which binds specifically to an
 		antigen expressed on a target cell,
a label moiety (LaM) which is a naturally occurring molecule in a subject or a derivative thereof, and 
a linker moiety (LiM) conjugating said ABM to said LaM
wherein said LaM and said LiM together form a linker/label epitope (LLE); and
II.	a (second portion) comprising;
	a binding domain that binds said LLE,
	a transmembrane domain, and 
	a signal transduction domain
wherein said LLE binding domain preferentially binds said LLE over said naturally occurring molecule.	

The scope of the claims includes numerous structural variants and the genus is highly variant because a significant number of structural differences between the genus members is permitted.  For example, any chimeric antigen receptor with any of the bolded terms cited above is included.
Applicant has only described a chimeric antigen receptor comprising: a target cell binding molecule comprising: an antigen binding moiety (ABM) which binds specifically to GD-2 or CD-19, biotin, and 6-(-6aminohexanamido) hexanoyl conjugating said ABM to biotin wherein biotin and 6-(-6aminohexanamido) hexanoyl together form a linker/label epitope (LLE); and II. a (second portion) comprising; a binding domain that binds said LLE wherein the binding domain is the anti-BioMB antibody of SEQ ID NOs:1 and 2, a transmembrane domain of SEQ ID NO:8, and  a signal transduction domain of SEQ ID NOs 9 and 10 wherein said LLE binding domain preferentially binds said LLE over said naturally occurring molecule,  including the CAR of SEQ ID NO:11.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific not general guidance is needed. Since the disclosure fails to describe the common attribute or structural characteristics that identify members of the genus, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species of compounds thereof to describe the claimed genus. 
Furthermore, the art of Seitz et al. (PTO-892; Reference U) and Grote et al. (PTO-892; Reference V) both teach that there is no structure function correlation between the recited parts of the chimeric antigen receptor and the function of binding with higher preference than said naturally occurring molecule, binding with at least twofold higher affinity to said LLE than to said naturally occurring molecule, wherein the k(off) value for the binding between extracellular LLE binding domain is higher to monomeric LLE and said naturally occurring molecule than to multimeric LLE, wherein LLE is generated site-specifically forming an epitope comprising a part of LaM and part of LiM, wherein LiM is capable of generating LLE, and wherein said ABM is any antibody of binding fragment thereof because the art is new and unpredictable and it has only been demonstrated to work with biotin labelled antibodies and the “unique properties of a novel scFv targeting a :neo” epitope like structure consisting of the endogenous vitamin biotin in the context of monoclonal antibodies as linkers” (Grote at page 2).  The reference teaches that the specificity relies solely on the biotinylated antibody being used. 
A representative number of species for each genus must be disclosed to meet the written description requirement of 35 U.S.C. 112(a). Applicants were not in possession of the claimed genus because the specification does not convey to one of skill in the art a representative number of compounds. As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed variants.
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is
whether that description "reasonably conveys to the artisan that the inventor had possession at
that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the
applicant had possession at the time of invention of the claimed inventions.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed
to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the chimeric antigen receptors to demonstrate possession.
9.	No claim is allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 25, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644